Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant elected Group I, claims 1-5, 7, 8, 10, and 11 without traverse in a response filed 11/2/2020, incorporated herein. Applicant’s representative, Jeremy Dukmen, confirmed via telephone on 2/3/2021 that the unelected claims are withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of orifice mount adjusters in claim 7. Examiner is citing page 29, lines 18-26 of the specification for support for the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitations reciting “an abrasives entry passageway” and “an abrasives exit passageway” render the scope of the claim indefinite because it is not clear if the structure is the same as that which has antecedent basis established in claim 10, or if these are additional structures in the invention. Please enumerate or clarify. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashish (US 7934977).
Regarding claim 1, Hashish (US 7934977) teaches a fluid jet cutting head comprising: 
a nozzle body (see Figure 4C);
an orifice mount received within the nozzle body (see also Col. 12 lines 14-25; see assembly 411),  
the orifice mount including an orifice unit having an orifice for generating a fluid jet during operation (see jewel orifice 413), the orifice having a circular cross-sectional profile (see Figure 4C) with a diameter that is less than or equal to 0.010 inches (wherein Col. 6, lines 15-19 disclose that the pressure generating bore of the orifice may range from 0.001 inches to 0.003 inches; see also Col. 5, lines 17-23);  
a fluid delivery body having a fluid delivery conduit to supply a flow of high pressure fluid to the orifice of the orifice mount to generate the fluid jet during operation (see body 407 having bore 406; see Col. 11, lines 43-47);
a mixing chamber provided downstream of the orifice mount in a path of the fluid jet, the mixing chamber being configured to receive abrasives to be mixed with the fluid jet generated by the orifice of the orifice mount to form an abrasive fluid jet (see mixing area 433; see also Col. 12, lines 6-12; see also Col. 14, lines 20-27); and
a nozzle having a jet passageway from which to discharge the abrasive fluid jet from the fluid jet cutting head during operation (see jet bore 424 in tube 418, Figure 4C), the jet passageway having a circular cross-sectional profile (Col. 11, lines 30-34) with a diameter that is less than or equal to 0.015 inches (Col 11, lines 35-42; Col. 12, lines 1-5).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Hashish ‘977. Hashish ‘977 further teaches wherein the diameter of the orifice is less than or equal to 0.005 inches (wherein Col. 6, lines 15-19 disclose that the pressure generating bore of the orifice may range from 0.001 inches to 0.003 inches; see also Col. 5, lines 17-23) and the diameter of the jet passageway is less than 0.010 inches (Hashish ‘977: Col. 6, lines 4-5; Col 12, lines 1-5).
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Hashish ‘977. Hashish ‘977 further teaches wherein the diameter of the orifice is less than or equal to 0.002 inches (wherein Col. 6, lines 15-19 disclose that the pressure generating bore of the orifice may range from 0.001 inches to 0.003 inches; see also Col. 5, lines 17-23) and the diameter of the jet passageway is less than 0.006 inches (Hashish ‘977: Col. 6, lines 4-5; Col 12, lines 1-5).
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Hashish ‘977. Hashish ‘977 further teaches a plurality of orifice mount adjusters configured to adjust a position of the orifice mount in a plane transverse to an axis defined by the orifice to align the fluid jet generated at the orifice with the jet passageway of the nozzle (Hashish ‘977 discloses that the retaining nut has threads to secure the mount body and/or orifice mount assembly, wherein tightening causes the boundaries of the orifice mount assembly are engaged to position, align, and/or secure the orifice mount assembly; see Col. 5, lines 35-48; Col 10, lines 62-67; Col. 11, lines 43-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Chisum (US 20050233682).
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Hashish ‘977. Hashish ‘977 further intimates and suggests that accuracy and alignment issues are sought to be overcome by the disclosed invention (Col. 1, lines 35-42). However, Hashish ‘977 does not explicitly teach wherein the orifice of the orifice mount and the jet passageway of the nozzle are axially aligned with less than 0.001 inches of offset misalignment.
	However, from the same or similar field of endeavor, Chisum (US 20050233682) disclose the importance of having minute alignment errors of less than 0.001 inches of offset alignment. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Ulrich (US 6752685).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Hashish ‘977. Hashish ‘977 further teaches an abrasives inlet conduit through which abrasives flow to the mixing chamber during operation (wherein abrasives enter via the entry port 432, see Col. 14 lines 20-27), and an abrasives outlet conduit through which abrasives flow from the mixing chamber during operation (Col. 12, lines 26-30 and 6-12; wherein excess abrasives can be moved through exit port 440); a location of an intersection of the abrasives inlet conduit with the mixing chamber (wherein point A, Reference Drawing 1 is the point at which the abrasives enter the mixing area) being vertically offset from a location of an intersection of the abrasives outlet conduit with the mixing chamber (wherein point B, Reference Drawing 1 is a location proximal to the exit port through which abrasives pass after going through the mixing area 433).

    PNG
    media_image1.png
    758
    707
    media_image1.png
    Greyscale

Reference Drawing 1
However, Hashish ‘977 does not explicitly disclose that the mixing area is an independent, removable structure. Specifically, Hashish ‘977 does not explicitly teach a mixing chamber insert, the mixing chamber insert including the mixing chamber through which the fluid jet passes during operation. 
However, from the same or similar field of endeavor, Ulrich (US 6752685) discloses a mixing chamber insert, the mixing chamber insert including the mixing chamber through which the fluid jet passes during operation (wherein the mixing chamber 32 and insert 33 may be realized as either discrete or integrally formed portions of the head assembly 31, see Col. 11, lines 55-60). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the separable nature of a . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Hashish (US 2015016989).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Hashish ‘977. Hashish further teaches an abrasives entry passageway extending from an exterior of the nozzle body to the mixing chamber for supplying abrasives to be mixed with the fluid jet generated at the orifice during operation, the abrasives entry passageway defining an abrasives entry direction (Please refer to the arrows of Reference Drawing 1 indicating the Entry); and
an abrasives exit passageway extending from the exterior of the nozzle body to the mixing chamber for withdrawing abrasives that are not mixed with the fluid jet, the abrasives exit passageway defining an abrasives exit direction (Please refer to the arrows of Reference Drawing 1 indicating the Exit; please also see Col. 12, lines 6-12);
However, Hahsish ‘977 does not explicitly disclose a spread angle between the entry and exit directions. Specifically, Hashish ‘977 does not explicitly teach a spread angle defined by the abrasives entry direction and the abrasives exit direction projected onto a reference plane that is perpendicular to an axis defined by the fluid jet is between 30 degrees and 150 degrees.
However, from the same or similar field of endeavor, Hashish (US 20150196989) teaches a spread angle projected onto a reference plane that is perpendicular to an axis defined by the fluid jet is between 30 degrees and 150 degrees (refer to Figures 7 and 8; wherein [0065] discloses that the passages 150 may be spaced circumferentially around passage 144 in 120 degree intervals, or in an irregular pattern). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the spaced teachings of Hashish ‘989 into the abrasive entry and exits of Hashish ‘977. This modification would be recognized as applying a known technique, i.e. designing the apparatus to have a particular spread angle between passages, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Examiner further recognizes this claim recitation as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is altering the flow of the waterjet passage based on the placement of the adjoining conduits. It is not invention to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a spread angle between 30 degrees and 150 degrees.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Hashish (US 2015016989), and in further view of Olsen (US 20050017091).
Regarding claim 11, all of the limitations recited in claim 10 are rejected by Hashish ‘977 as modified by Hashish ‘989. Modified Hashish ‘977 further teaches an abrasives feed line coupling a source of abrasive material to the nozzle body and having an abrasives entry passageway for supplying abrasives to the mixing chamber insert (Please refer to Figure 1C, see Col. 6, lines 53-56 disclosing a source 130 of abrasive material to feed into the entry port); and
an abrasives suction line coupling a vacuum source (446) to the nozzle body and having an abrasives exit passageway for assisting in drawing abrasives into the mixing chamber insert and withdrawing abrasives that are not mixed with the fluid jet out of the mixing chamber insert during operation (Col. 12, lines 6-12).
Although modified Hashish ‘977 intimates and suggests the importance of preventing clogging while also maintaining an efficient slurry acceleration (Col. 2, lines 17-21) by examining the parameters of the jewel orifice and mixing tube diameters, Hashish ‘977 does not explicitly teach a difference in cross sectional areas of the vacuum generating conduit and the abrasive inlet conduit. Specifically, Hashish ‘977 does not explicitly teach a cross-sectional area of the abrasives entry passageway of the abrasives feed line is smaller than a cross-sectional area of the abrasives exit passageway of the abrasives suction line.
However, from the same or similar field of endeavor, Olsen discloses a relationship between a cross-sectional area of a material pathway and a cross sectional . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mase (US 20150093969), please refer to Figure 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723